Mb. Justice Linscott delivered the opinion of the court: The claimant charges that on March 15, 1933, the State mailed to it, and generally published, a notice and request that it would, on April 6, 1933, at 2 o’clock P. M. at the office of the Division of Purchases and Supplies of the Department of Purchases and Construction, State House, Springfield, Illinois, receive proposals and bids for furnishing 50 tons of crushed rock salt, to be used at the Manteno State Hospital, Manteno, Illinois, and the specifications were also included in the advertisement. Pursuant to that notice, claimant submitted a bid to furnish the salt at the rate of $6.36 a net ton, or the sum of $318.00 for the 50 tons. In response to that bid, the proper State officials mailed to claimant on April 27,1933, a purchase order, known as No. D-58734, and being requisition No. Q.64, accepting said bid of claimant, and requested that the salt be shipped to the hospital aforesaid. On May 4, 1933, claimant shipped 50 tons of salt and it was duly received at the Manteno State Hospital on or about May 6, 1933. Some delay occurred, and invoice was not received in time to be paid from the then current appropriation. No question arises about the facts, and claimant should be paid. We, therefore, make an award in the sum of $318.00 in favor of claimant.